Citation Nr: 0320789	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-08 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased evaluation for left peroneal 
nerve neuropathy.

Entitlement to an increased evaluation for the residuals of a 
left clavicle fracture.

Entitlement to an increased evaluation for the residuals of a 
left tibia and fibula fracture with degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

On October 24, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records regarding treatment 
for the veteran's disabilities from 
Kimberley Sue Hanert, D.O., at the Helen 
Newberry Joy Hosptial and Healthcare 
Center, 502 W. Harrie St., Newberry, 
Michigan, 49868, as indentified by the 
veteran in the Authorization and Consent 
form received in February 2003, and 
associate them with the claims folder. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination by the appropriate medical 
specialist.  The neurological examination 
should include a electromyographic (EMG) 
study of the veteran's left lower 
extremity with attention directed towards 
the sciatic, external popliteal (common 
peroneal), musculocutaneous (superficial 
peroneal), anterior tibial (deep 
peroneal), internal popliteal (tibial) 
and posterior tibial nerves to determine 
the extent to which he is impaired by the 
neuropathic disability affecting his left 
lower extremity.  Send the claims folder 
to the examiners for review.  The 
examiner should answer the following 
questions:

(a.)  Is there neuritis, neuralgia or 
complete paralysis of the left sciatic 
nerve resulting in a dangling left foot, 
left foot drop, no active muscle movement 
of the muscles below the left knee, 
and/or weakened ability or loss of the 
ability of the veteran to flex his left 
knee?  

(b.)  Is there severe neuritis, neuralgia 
or incomplete paralysis of the left 
sciatic nerve with marked muscular 
atrophy?

(c.)  If the neuritis, neuralgia or 
incomplete paralysis of the left sciatic 
nerve is not severe, does the examiner 
characterize it as moderately severe?  
Does the examiner characterize it as 
moderate?  Does the examiner characterize 
it as mild? 

(d.)  Is there neuritis, neuralgia or 
complete paralysis of the left external 
popliteal (common peroneal) nerve 
resulting in left foot drop and slight 
droop of the first phalanges of all toes, 
an inability to dorsiflex the left foot, 
loss of the ability to extend (dorsal 
flex) the proximal phalanges of the toes 
of the left foot, weakened adduction of 
the left foot, and/or anesthesia covering 
the entire dorsum of the left foot and 
toes?

(e.)  If the neuritis, neuralgia or 
paralysis of the left external popliteal 
(common peroneal) nerve is incomplete, 
does the examiner characterize it as 
severe?  Does the examiner characterize 
it as moderate?  Does the examiner 
characterize it as mild? 

(f.)  Is there neuritis, neuralgia or 
complete paralysis of the left 
musculocutaneous (superficial peroneal) 
nerve resulting in weakened ability to 
evert the left foot?

(g.)  If the neuritis, neuralgia or 
paralysis of the left musculocutaneous 
(superficial peroneal) nerve is 
incomplete, does the examiner 
characterize it as severe?  Does the 
examiner characterize it as moderate?  
Does the examiner characterize it as 
mild?

(h.)  Is there neuritis, neuralgia or 
complete paralysis of the left anterior 
tibial (deep peroneal) nerve resulting in 
loss of dorsal flexion of the left foot?

(i.)  If the neuritis, neuralgia or 
paralysis of the left anterior tibial 
(deep peroneal) nerve is incomplete, does 
the examiner characterize it as severe?  
Does the examiner characterize it as 
moderate?  Does the examiner characterize 
it as mild?

(j.)  Is there neuritis, neuralgia or 
complete paralysis of the left internal 
popliteal (tibial) nerve resulting in 
loss of plantar flexion of the left foot, 
loss of the ability to perform frank 
adduction of the left foot, abolishment 
of the ability to flex and separate the 
toes of the left foot, inability to move 
the muscle in the left sole, and/or 
lesions of the nerve high in the 
popliteal fossa?

(k.)  If the neuritis, neuralgia or 
paralysis of the left internal popliteal 
(tibial) nerve is incomplete, does the 
examiner characterize it as severe?  Does 
the examiner characterize it as moderate?  
Does the examiner characterize it as 
mild?

(l.)  Is there neuritis, neuralgia or 
complete paralysis of the left posterior 
tibial nerve resulting in paralysis of 
all muscles of the sole of the left foot 
with painful paralysis of a causalgic 
nature, or loss of flexion of the toes of 
the left foot, or weakened adduction of 
the left foot, or impairment of plantar 
flexion of the left foot?

(m.)  If the neuritis, neuralgia or 
paralysis of the left posterior tibial 
nerve is incomplete, does the examiner 
characterize it as severe?  Does the 
examiner characterize it as moderate?  
Does the examiner characterize it as 
mild?

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to show the nature and extent 
of impairment of his left knee joint due 
to degenerative joint disease and 
residuals of fracture of the left tibia 
and fibula.  The examination should 
include X-rays and any other test deemed 
appropriate in the examiner's judgment 
and a complete test of the range of 
motion of the veteran's left knee, 
documented in degrees.  Send the claims 
folder to the examiner for review.  In 
describing the range of motion of the 
left knee, the examiner should answer the 
following questions:

(a.)  What are the standards for normal 
ranges of motion of the knee?

(b.)  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

(c.)  Does the veteran have ankylosis of 
the left knee, and, if so, is such 
ankylosis favorable or extremely 
unfavorable?

(d.)  Does the veteran have recurrent 
subluxation or instability of the left 
knee?

(e.)  Does the veteran have dislocation 
of his semilunar cartilage with frequent 
episodes of "locking," pain, and 
effusion into the joint?

(f.)  Is there impairment of the left 
lower extremity manifested by nonunion of 
the tibia and fibula with loose motion 
which requires the use of brace?

(g.)  Is there impairment of the left 
lower extremity manifested by malunion of 
the tibia and fibula with knee or ankle 
disability?  If so, is the knee or ankle 
markedly disabled?  Is the knee or ankle 
moderately disabled?  Is the knee or 
ankle slightly disabled?

(h.)  Is there impairment of the left 
lower extremity manifested by acquired, 
traumatic genu recurvatum with 
demonstration of weakness and insecurity 
in weightbearing on objective 
examination?

(i.)  What is the frequency of the 
veteran's left knee symptoms?

(j.)  Describe the degree of functional 
impairment, if any, from the veteran's 
left knee disability.

(k.)  Indicate if the veteran's left knee 
exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement attributable to the service 
connected disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

(l.)  Indicate if pain significantly 
limits the functional ability of the left 
knee during flare-ups or when it is used 
repeatedly over a period of time (this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to show the nature and extent 
of impairment of his left shoulder joint 
due to the residuals of fracture of the 
left clavicle.  (The disability affects 
the veteran's minor upper extremity.)  
The examination should include X-rays and 
any other test deemed appropriate in the 
examiner's judgment and a complete test 
of the range of motion of the veteran's 
left shoulder, documented in degrees.  
Send the claims folder to the examiner 
for review.  In describing the range of 
motion of the left shoulder, the examiner 
should answer the following questions:

(a.)  What are the standards for normal 
ranges of motion of the shoulder and arm?

(b.)  Is there unfavorable ankylosis of 
the scapulohumeral articulation of the 
left upper extremity with abduction 
limited to 25 degrees from the side?

(c.)  Is there intermediate between 
favorable and unfavorable ankylosis of 
the scapulohumeral articulation of the 
left upper extremity?

(d.)  Is there favorable ankylosis of the 
scapulohumeral articulation of the left 
upper extremity with abduction to 60 
degrees and can the veteran reach his 
mouth and head?

(e.)  Is there limitation of motion of 
the left arm to 25 degrees from the side?

(f.)  Is there limitation of motion of 
the left arm to midway between side and 
shoulder level?

(g.)  Is there limitation of motion of 
the left arm at the shoulder level?

(h.)  Is there impairment of the left 
shoulder manifested by loss of the head 
of the humerus (flail shoulder)?

(i.)  Is there impairment of the left 
shoulder manifested by nonunion of the 
head of the humerus (false flail joint)?

(j.)  Is there impairment of the left 
shoulder manifested by fibrous union of 
the head of the humerus?

(k.)  Is there impairment of the left 
shoulder manifested by recurrent 
dislocation of the scapulohumeral joint 
with frequent episodes and guarding of 
all arm movements?

(l.)  Is there impairment of the left 
shoulder manifested by recurrent 
dislocation of the scapulohumeral joint 
with infrequent episodes and guarding of 
movement only at shoulder level?

(m.)  Is there impairment of the left 
shoulder manifested by malunion of the 
scapulohumeral joint with marked 
deformity?

(n.)  Is there impairment of the left 
shoulder manifested by malunion of the 
scapulohumeral joint with moderate 
deformity?

(o.)  Is there impairment of the left 
shoulder manifested by dislocation of the 
left clavicle or scapula?

(p.)  Is there impairment of the left 
shoulder manifested by nonunion of the 
left clavicle or scapula with loose 
movement?

(q.)  Is there impairment of the left 
shoulder manifested by nonunion of the 
left clavicle or scapula without loose 
movement?

(r.)  Is there impairment of the left 
shoulder manifested by malunion of the 
left clavicle or scapula?

(s.)  What is the frequency of the 
veteran's left shoulder and arm symptoms?

(t.)  Describe the degree of functional 
impairment, if any, from the veteran's 
left shoulder and arm disability.

(u.)  Indicate if the veteran's left 
shoulder and arm exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on movement 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

(v.)  Indicate if pain significantly 
limits the functional ability of the left 
shoulder and arm during flare-ups or when 
the upper extremity is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





